DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This office action is responsive to the amendment filed on. As directed by the amendment: Claims 1, 41, and 43 have been amended, claims 4-7,9-10 12-14, 16-18, 20-25, 27-29, 31-39, 44-45, 47-48, 50-52, 54-56, 58-62, 64-66, 68-74, and 76-80 have been cancelled, and no new claims have been added. Thus, claims 1-3, 8, 11, 15, 19, 26, 30, 40-43, 46, 49, 53, 57, 63, 67, and 75 are presently pending in the application.
Applicant’s amendments to claim 43 have overcome the previous objection previously set forth in the Non-Final Office Action mailed on 02/24/200.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the third distal housing 130 in Kronestedt is not as required by claims 1 and 41 “substantially free of any load caused by the force output by the energy source in a pre-injection state and/or an injection state” and that Kronestedt discloses that the energy accumulating member 80 is “loaded by the user through rotating the third distal housing 130” thereby the third distal housing 130 and the energy accumulating member 80 are physically coupled with each other. Applicant further argues that Kronestedt discloses that upon use “the plunger rod driving member 50 is released for rotation due to the energy accumulated in the flat spiral spring 80” parag. [0040], so the third distal housing 130 likely must bear load (potentially substantial load) caused by the force output by the energy accumulating member 80 in at least the pre-injection and injection state. Applicant argues that the actuating sleeve 70 does not correspond to the “outer housing” of amended claims 1 and 41, since no portion of the container is disposed in an interior space of the actuating sleeve 70 (Fig.6) and that claimed invention is concerned with limiting the number of parts or components of an injection system which are put under mechanical stress or load as a result of force output by an energy source. Claims 1 and 41 recite that the outer housing is “substantially free of any load caused by the force output by the energy source in a pre-injection state and/or an injection state”; the ability housing to bear such load is less likely to constrain the design of the housing which provides flexibility in choosing the geometry, shape and/or material of the housing and that Kronestedt does not express any interest in the design or manufacturing implications associated with placing any components under a load caused by a force output by the energy member 80. Examiner disagrees, examiner uses the proximal 10 and distal 100 housings as the outer housing. Kronestedt discloses that the flat spiral spring/energy accumulating member 80 being disposed within the third distal housing 130 that is part of the distal housing 100 (parag. [0034]) (discussed below). Applicant cites an embodiment of the invention where the flat spring/energy accumulating member 80 is loaded by the user through rotating the distal housing 130; however, Kronestedt discloses that the flat spring 80 has been already loaded at the manufacturing site (parag. [0039]). The distal housing 130 does not need to be rotated by the user, so the distal housing is free of any load caused by the force output of the flat spring 80. The flat spring 80 is located within the distal housing 130, so even rotating the housing 130 to load spring 80 would not cause any load caused by the spring 80. The spring 80 does not act on the distal housing 130, since the spring acts on the plunger rod driving member 50 (parags. [0040] and [0009]). The spring 80 acts on the components within the distal housing 130 (parag. [0034]). Examiner further disagrees with the design/manufacturing implications, the claims don’t disclose/cite any limitation regarding the problems to be solved. 
Applicant argues that the 102 (a)(2) rejection of Forster is improper, since Amgen Inc owned both the subject matter disclosed in Forster and the claimed invention not later than the effective filing date. Examiner agrees, Examiner now rejects the claims under 102 (a)(1) using Forster (WO 2018/226565).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 26, 30, 40-43, 46, 57, 63, 67, and 75 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kronestedt (US 2011/0106008).
Regarding Claim 1, Kronestedt discloses a system for injecting a drug, comprising: an outer housing (proximal housing (10) and distal housing (100); Fig.1) defining an interior space (space inside the housing where all the components are located) and configured to be held by a patient or user during an injection (the injector has a pen shaped injector that is fully capable of being held by the user or patient); a container (20) filled or fillable with the drug (parag.[0030], first sentence), at least part of the container being disposed in the interior space of the housing (the container (20) is located within the proximal housing (10) as seen in Fig.1); a stopper (23) movably disposed in the container for expelling the drug from the container (Inside the needle shield sleeve a medicament container holder 12 is arranged and inside the container holder a container 20, e.g. a cartridge, a syringe or the like, is arranged containing medicament to be delivered through a needle 22 attached to the container and a stopper 23 sealingly and slidable arranged inside said container; parag. [0030], lines 1-6); a plunger (plunger rod (40)) for acting on the stopper (23) (Further, the proximal end of the proximal section 41 is in contact with the stopper 23 in the medicament container; parag. [0032], last sentence); an energy source (energy accumulating member/ flat spiral spring (80)) outputting or operable to output a force (parag. [0040], lines 4-12) at least a portion of the energy source being disposed in the interior space of the outer housing (the energy accumulating member/flat spring (80) is disposed within the third distal housing (130) of the distal housing (100) as seen in Fig.1); a mechanical linkage (plunger rod driving member (50)) operable to transmit the force output by the energy source (80) to the plunger (40) to cause the plunger to act on the stopper (23) to expel the drug (parag. [0040]); a trigger member (trigger sleeve (70)) selectively engageable with the mechanical linkage (50) to control actuation of the mechanical linkage (the protruding flanges (53) on the plunger rod driving member (50) engages or disengages with slots (73) on the actuating sleeve (70) to control movement of the plunger driving member (50)) (parag. [0038], lines 13-17) (parag. [0040], lines 4-12); the system having a pre-injection state (before usage), wherein the trigger member (70) inhibits actuation of the mechanical linkage (50) (parag.[0038]), and an injection state (ready to use), wherein the trigger member (70) permits actuation of the mechanical linkage (50) (the plunger rod driving member (50) will rotate and move the plunger when the actuating sleeve (70) and the plunger rod driving member (50) are brought out of engagement) (parag. [0040]); and wherein the outer housing (10 and 100) is substantially free of any load caused by the force output by the energy source in the pre-injection state and/or the injection state (the housing (10) is free of any load caused by the force, since the energy accumulating member (80) (located inside the housing) will rotate the plunger rod driving member (50) (due to the output torque from the energy accumulating member (80)) to urge the plunger rod (40) proximally to deliver the medicament. The energy accumulating member (80) does not act on the housing (parags. [0009] and [0040])).
Regarding Claim 2, Kronestedt discloses the system of claim 1, and further discloses wherein, in the pre-injection state (before usage), at least the energy source (80), the plunger (40), the mechanical linkage (50), and the trigger member (70) are operably connected in series to define a first force transmission loop, the first force transmission loop directly or indirectly receiving the force output by the energy source (All the components are connected before usage (parag.[0038]) to form a fist force transition loop. The loop (movements/connection of the parts will respect to each other) will receive the energy accumulated in the flat spring (80) which releases the plunger rod driving member (50) out of engagement from the actuation sleeve (70) to cause a proximal linear movement of the plunge rod (40) to deliver the medicament through the needle (22); parags. [0040]-[0042]).
Regarding Claim 3, Kronestedt discloses the system of claim 1, and further discloses the mechanical linkage including a nut (plunger driving member (50)) and a plunger sleeve (container driver (30)), the nut (50) threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence) and being operably connected to the energy source (80) via the plunger sleeve (30) (abstract) (parag. [010]), the plunger sleeve receiving at least a portion of the plunger in the pre-injection state (Fig.1).
Regarding Claim 8, Kronestedt discloses the system of claim 1, and further discloses comprising an energy source guide (third distal housing (130)) receiving at least a portion of the energy source (the energy accumulating member (80) is located inside the third distal housing (130) as seen in Fig.1), and the mechanical linkage (50) including a plunger sleeve (container driver (30)) receiving at least a portion of the plunger (the container driver (30) receives portion of the plunger rod (40) as seen in Fig.1).
Regarding Claim 26, Kronestedt discloses the system of claim 1, and further discloses comprising: the mechanical linkage including a nut (50) threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence); a container holder (container holder (12)) receiving at least a portion of the container (20) (parag. [0030], lines 1-6); and wherein the system has a post-injection state wherein the plunger is stationarily positioned in an end-of-dose position (Fig.4) (The container driver slides over along the plunger rod as said plunger rod continues to move towards the proximal end of the device. The injection is completed when the stopper is at the proximal end of the container, FIG. 4; parag. [0042], lines 14-18), and wherein the outer housing (10 and 100) does not bear any load caused by the force output by the energy source in the pre-injection state, the injection state, and/or the post-injection state (the housing (10) is free of any load caused by the force, since the energy accumulating member (80) (located inside the housing) will rotate the plunger rod driving member (50) (due to the output torque from the energy accumulating member (80)) to urge the plunger rod (40) proximally to deliver the medicament. The energy accumulating member (80) does not act on the housing (parags. [0009] and [0040])).
Regarding Claim 30, Kronestedt discloses the system of claim 1, and further discloses comprising: the mechanical linkage including a nut (50) and a plunger sleeve (30), the nut (50) threadably engaging the plunger (40) (parag. [033], first sentence) and being operably connected to the energy source (80) via the plunger sleeve (30) (abstract) (parag. [010]); an energy source guide (130) receiving at least a portion of the energy source (the energy accumulating member (80) is located inside the third distal housing (130) as seen in Fig.1); an energy source housing (second half distal housing (120)) receiving at least a portion of the energy source guide (130) (Fig.1); and wherein the system has a post-injection state (Fig.4) wherein the plunger is stationarily positioned in an end-of-dose position (parag. [0042], lines 14-18).
Regarding Claim 40, Kronestedt discloses the system of claim 1, and further discloses wherein the outer housing (10 and 100) does not bear any load caused by the force output by the energy source in the pre-injection state and/or the injection state (the housing (10) is free of any load caused by the force, since the energy accumulating member (80) (located inside the housing) will rotate the plunger rod driving member (50) (due to the output torque from the energy accumulating member (80)) to urge the plunger rod (40) proximally to deliver the medicament. The energy accumulating member (80) does not act on the housing (parags. [0009] and [0040])).
Regarding Claim 41, Kronestedt discloses a system for injecting a drug, comprising: a housing (10 and 100) defining at least a portion of an exterior surface of the system (Fig.1); a container (20) filled or fillable with the drug (parag.[0030], first sentence), at least a portion of the container disposed within the housing (the container (20) is disposed within the proximal housing (10) as seen in Fig.1); a stopper (23) movably disposed in the container for expelling the drug from the container (parag. [0030], lines 1-6); a plunger (40) for acting on the stopper (23) (parag. [0032], last sentence); an energy source (80) outputting or operable to output a force (parag. [0040], lines 4-12), at least a portion of the energy source being disposed in the housing (the energy accumulating member (80) is located within the third distal housing (130) as seen in Fig.1); a mechanical linkage (50) operable to transmit the force output by the energy source (80) to the plunger (40) to cause the plunger to act on the stopper (23) to expel the drug (parag. [0040]); a trigger member (70) selectively engageable with the mechanical linkage (50) to control actuation of the mechanical linkage (parag. [0038], lines 13-17) (parag. [0040], lines 4-12); the system having a pre-injection state (before usage), wherein the trigger member (70) inhibits actuation of the mechanical linkage (50) (parag.[0038]), and an injection state (ready to use), wherein the trigger member (70) permits actuation of the mechanical linkage (50) (the plunger rod driving member (50) will rotate and move the plunger when the actuating sleeve (70) and the plunger rod driving member (50) are brought out of engagement) (parag. [0040]); and wherein, in the pre-injection state (before usage), at least the energy source (80), the plunger (40), the mechanical linkage (50), and the trigger member (70) are operably connected in series to define a first force transmission loop, wherein the first force transmission loop directly or indirectly receives the force output by the energy source (All the components are connected before usage (parag.[0038]) to form a fist force transition loop. The loop (movements/connection of the parts will respect to each other) will receive the energy accumulated in the flat spring (80) which releases the plunger rod driving member (50) out of engagement from the actuation sleeve (70) to cause a proximal linear movement of the plunge rod (40) to deliver the medicament through the needle (22); parags. [0040]-[0042]), and wherein at least a portion of the housing is excluded from the first transmission loop in the pre-injection state (the flat spring/energy accumulating member (80) acts on the plunger rod driving member (50) and plunger rod (40) after use, so the housing is not part of the first transmission loop. No load caused by the force of the energy accumulating member (80) acts on the housing rather on the components/elements within the housing during use (parags. [0009] and [0040]). The spring does not act on any components before use, the spring (80) is already loaded at the manufacturing site (before being received by the user) (parag. [0039]).
Regarding Claim 42, Kronestedt discloses the system of claim 41, and further discloses wherein, in the pre-injection state (before usage), the first force transmission loop is restricted to the operable connection among the energy source, the plunger, and the mechanical linkage (All the components are connected before usage (parag.[0038]) to form a fist force transition loop. The loop (movements/connection of the parts will respect to each other) will receive the energy accumulated in the flat spring (80) which releases the plunger rod driving member (50) out of engagement from the actuation sleeve (70) to cause a proximal linear movement of the plunge rod (40) to deliver the medicament through the needle (22); parags. [0040]-[0042]).
Regarding Claim 43, Kronestedt discloses the system of claim 41, and further discloses comprising: the mechanical linkage including a nut (50) and a plunger sleeve (30), the nut threadably engaging the plunger (parag. [033], first sentence) and being operably connected to the energy source (80) via the plunger sleeve (30) (abstract) (parag. [010]), the plunger sleeve (30) receiving at least a portion of the plunger in the pre-injection state (Fig.1); an energy source guide (130) receiving at least a portion of the energy source (the energy accumulating member (80) is located inside the third distal housing (130) as seen in Fig.1); and an energy source housing (120) receiving at least a portion of the energy source guide (130) (Fig.1).
Regarding Claim 46, Kronestedt discloses the system of claim 41, and further discloses comprising: an energy source guide (130) receiving at least a portion of the energy source (80) (the energy accumulating member (80) is located inside the third distal housing (130) as seen in Fig.1); and the mechanical linkage (50) including a plunger sleeve (30) receiving at least a portion of the plunger (Fig.1).
Regarding Claim 57, Kronestedt discloses the system of claim 41, and further discloses comprising: the mechanical linkage including a nut (50) threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence); and a container holder (12) receiving at least a portion of the container (20) (parag. [0030], lines 1-6).
Regarding Claim 63, Kronestedt discloses the system of claim 41, and further discloses comprising: the mechanical linkage including a nut (50) threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence); a container holder (12) receiving at least a portion of the container (20) (parag. [0030], lines 1-6); and wherein the system has a post-injection state (Fig.4) wherein the plunger (40) is stationarily positioned in an end-of-dose position (The container driver slides over along the plunger rod as said plunger rod continues to move towards the proximal end of the device. The injection is completed when the stopper is at the proximal end of the container, FIG. 4; parag. [0042], lines 14-18).
Regarding Claim 67, Kronestedt discloses the system of claim 41, and further discloses comprising: the mechanical linkage including a nut (50) and a plunger sleeve (30), the nut threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence) and being operably connected to the energy source (80) via the plunger sleeve (30) (abstract) (parag. [010]); an energy source guide (130) receiving at least a portion of the energy source (the energy accumulating member (80) is located inside the third distal housing (130) as seen in Fig.1); an energy source housing (120) receiving at least a portion of the energy source guide (130) (Fig.1); and wherein the system has a post-injection state (Fig.4) wherein the plunger is stationarily positioned in an end-of-dose position (The container driver slides over along the plunger rod as said plunger rod continues to move towards the proximal end of the device. The injection is completed when the stopper is at the proximal end of the container, FIG. 4; parag. [0042], lines 14-18).
Regarding Claim 75, Kronestedt discloses the system of claim 41, and further discloses comprising: a nut (50) threadably engaging the plunger (40) (The threaded distal section 42 of the plunger rod 40 is screw threaded in the interior of the plunger rod driving member 50; parag. [033], first sentence); a container holder (12) receiving at least a portion of the container (20) (parag. [0030], lines 1-6); a front housing (proximal housing (10)) receiving at least a portion of the container holder (12) (Fig.1); and a rear housing (distal housing (100)) receiving at least a portion of the energy source (the distal housing (100) has three housings: a first half distal housing (110), a second half distal housing (120), and a third distal housing(130) wherein the distal housing (130) receives the flat spiral spring (80) as seen in Fig.1) (parag. [0034]); and wherein the system has a post-injection state (Fig.4) wherein the plunger is stationarily positioned in an end-of-dose position (The container driver slides over along the plunger rod as said plunger rod continues to move towards the proximal end of the device. The injection is completed when the stopper is at the proximal end of the container, FIG. 4; parag. [0042], lines 14-18).

Claims 11 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Kronestedt (US 2011/0106008); in view of Plumptre (US 2016/0008549).
Regarding Claim 11, Kronestedt discloses all the limitations of claim 1 above.
Kronestedt does not appear to disclose the plunger having a threaded interior surface threadably engaging a threaded exterior surface of the container.
Plumptre teaches it was known in the art to have a lead screw piston rod (9; Fig.1) comprising two counter-handed threads that engage inner threads (16) of the inner body (4) (container) (parag. [0125]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kronestedt to incorporate the teachings of Plumptre to have a plunger with interior threads that engage with the external threads of the container in order to ensure the engagement between the plunger and the container.
Regarding Claim 49, Kronestedt discloses all the limitations of claim 41 above.
Kronestedt does not appear to disclose the plunger having a threaded interior surface threadably engaging a threaded exterior surface of the container.
Plumptre teaches it was known in the art to have a lead screw piston rod (9; Fig.1) comprising two counter-handed threads that engage inner threads (16) of the inner body (4) (container) (parag. [0125]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kronestedt to incorporate the teachings of Plumptre to have a plunger with interior threads that engage with the external threads of the container in order to ensure the engagement between the plunger and the container.

Claims 15,19, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Forster (WO 2018/226565) embodiment 1 (Figs. 1, 4a, and 5a); in view of Forster embodiment 2 (Fig.6).
Regarding Claim 15, Forster, embodiment 1, discloses the system of claim 1, and further discloses  comprising: the mechanical linkage including a plunger sleeve (152) receiving at least a portion of the plunger (the frame member (152) receives portion of the plunger rod (162) as seen in Fig.1); a damper (damper mechanism (190)) operable to reduce a velocity of the plunger (162) prior to acting on the stopper (Upon the torque spring exerting a torque on the plunger rod guide, the damper mechanism exerts an opposing force on the plunger rod guide to reduce an impact force and/or speed between the plunger assembly and the syringe assembly; parag. [0013], last sentence); a damper housing (housing/area between the inner surface (102a) of the housing (102) and the outer surface (174a) of the cup portion (174)) receiving at least a portion of the damper (For example, Figs. 4a and 5a illustrate a damper mechanism 190a in the form of a viscous fluid being disposed in an area between an inner surface 102a of the housing 102 and an outer surface 174a of the cup portion 174 of the plunger rod guide 170; parag. [0052], lines 3-5); and an energy source housing (cap (102b)).
Forster, embodiment 1 (Figs.1, 4a, and 5a), does not appear to disclose an energy source guide receiving at least portion of the energy source and that the energy source housing receiving at least portion of the energy source guide.
Forster, embodiment 2 (Fig.6), teaches it was known in the art to have a spring guide (320; Fig.6) that receives a torque spring (310). The cap (102b) in embodiment 1 is fully capable of receiving at least portion of the spring guide (320) of embodiment 2, since the spring guide is located around the torque spring and the torque spring in embodiment 1 is located within the cap (102b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Forster embodiment 1 to incorporate the teachings of Forster embodiment 2 to have an energy source guide that receives portion of the energy source in order to improve actuation efficiency and consistency (The injector 300 includes a housing 302 and a torque spring 310 that is guided by a spring guide 320 to improve actuation efficiency and consistency; parag. [0064], lines 3-4).
Regarding Claim 19, Forster, embodiment 1, as modified discloses the system of claim 15, and further discloses comprising: the mechanical linkage including a nut (152) threadably engaging the plunger (The threaded interface between the plunger rod 162 and the frame member 152 provides a translation between the input torque of the torque spring 180 and the output axial force; parag. [0051], first sentence); and a container holder (see below) receiving at least a portion of the container (the container holder (see below) receives the barrel (112) as seen in the figure below).

    PNG
    media_image1.png
    506
    485
    media_image1.png
    Greyscale









Regarding Claim 53, Forster, embodiment 1, the system of claim 41, and further discloses comprising: the mechanical linkage including a plunger sleeve (152) receiving at least a portion of the plunger (the frame member (152) receives portion of the plunger rod (162) as seen in Fig.1); a damper (190) operable to reduce a velocity of the plunger (162) prior to acting on the stopper (Upon the torque spring exerting a torque on the plunger rod guide, the damper mechanism exerts an opposing force on the plunger rod guide to reduce an impact force and/or speed between the plunger assembly and the syringe assembly; parag. [0013], last sentence); a damper housing (housing/area between the inner surface (102a) of the housing (102) and the outer surface (174a) of the cup portion (174)) receiving at least a portion of the damper (For example, Figs. 4a and 5a illustrate a damper mechanism 190a in the form of a viscous fluid being disposed in an area between an inner surface 102a of the housing 102 and an outer surface 174a of the cup portion 174 of the plunger rod guide 170; parag. [0052], lines 3-5); and an energy source housing (102b).
Forster, embodiment 1 (Figs.1, 4a, and 5a), does not appear to disclose an energy source guide receiving at least portion of the energy source and that the energy source housing receiving at least portion of the energy source guide.
Forster, embodiment 2 (Fig.6), teaches it was known in the art to have a spring guide (320; Fig.6) that receives a torque spring (310). The cap (102b) in embodiment 1 is fully capable of receiving at least portion of the spring guide (320) of embodiment 2, since the spring guide is located around the torque spring and the torque spring in embodiment 1 is located within the cap (102b).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Forster embodiment 1 to incorporate the teachings of Forster embodiment 2 to have an energy source guide that receives portion of the energy source in order to improve actuation efficiency and consistency (The injector 300 includes a housing 302 and a torque spring 310 that is guided by a spring guide 320 to improve actuation efficiency and consistency; parag. [0064], lines 3-4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783